Citation Nr: 1214695	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post operative medial meniscectomy with instability residual to left knee injury. 

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

3.  Entitlement to service connection for a low back strain, to include as secondary to service-connected osteoarthritis of the left knee.  

4.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied the Veteran's claims for increased ratings for the residuals, left knee injury post operative medial menisectomy with instability, and the separate disability of left knee degenerative osteoarthritis.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals, hereinafter referred to as a Form 9) in April 2011. 

This appeal also comes before the Board from rating decisions in which the RO denied service connection for a low back strain, to include as secondary to his service connected left knee osteoarthritis.  Specifically, in June 2004 the RO denied entitlement to service connection for a low back strain, to include as secondary to his knee osteoarthritis, and confirmed and continued a previously denied claim for service connection for the low back strain (denied on a direct basis in June 1984).  Following the receipt of additional evidence, the RO reconsidered the claim for service connection for the low back strain in October 2004.  The Veteran filed a NOD in November 2004, which included discussion of his low back strain symptoms.  The back disorder was again denied by an October 2005 rating, which also denied service connection for bilateral pes planus.  He filed a NOD which included the pes planus issue in November 2005.  A SOC was issued in June 2006, and he filed a substantive appeal via a VA Form 9 in July 2006.  This Form 9 specifically limited the appeal to the issue of entitlement to service connection for the low back strain; accordingly the pes planus was withdrawn from appellate status.  This appeal was deferred following certification in December 2007, after the Veteran was incarcerated.  However it has not been withdrawn and remains on appeal.

Additionally, the Board finds that there is a perfected appeal of an issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23.  This was appealed from a February 2009 determination from the Committee on Waivers and Compromises (COWC) located in the Debt Management Center in Fort Snelling, Minnesota.  The Veteran filed a NOD with this determination in March 2009.  Following the issuance of a SOC by the RO and Insurance Center (ROIC) in Philadelphia, Pennsylvania in October 2009, the Veteran timely perfected an appeal by filing a Form 9 in November 2009, specifically addressing the denial of the waiver of a recovery of an overpayment.  The Board's Veterans Appeals Control and Locator System (VACOLS) reveals that the RO had apparently closed this matter on February 28, 2010, based on failure to respond.  However the Form 9 was date stamped as having been received by a VA facility, the ROIC in Philadelphia, Pennsylvania on November 13, 2009.  Thus, the appeal as to this matter was timely perfected and is before the Board.  38 C.F.R. §§ 20.200, 20.201 (2011).  

The November 2009 Form 9 which perfected the appeal of the waiver of recovery of an overpayment of VA pension benefits in the amount of $1091.23 is noted to have included a request for a Travel Board hearing.  Ordinarily issues involving overpayments are to be addressed in a separate decision from those that address issues involving entitlement service connection or increased ratings for disabilities.  See BVA Directive 8430, Transmittal Sheet, Section 14, Policy-Single or Separate Decisions, May 17, 1999.  However, in this matter as all issues are to be remanded for the limited purpose of scheduling a Travel Board Remand, the Board is consolidating the appeal to include the waiver issue, along with the increased rating and service connection issues in the current appeal.  

Review of the electronic folder is noted to include records of adjudicatory actions pertinent to the matter involving entitlement to a waiver of overpayment of the compensation benefits.  

As a final preliminary matter, the Board notes that beginning in December 2008, and continuing throughout the pendency of this appeal, the Veteran has raised a claim for service connection for edema and circulatory problems of the left leg, to include as secondary to the service connected left knee disabilities.  It does not appear that this matter has been addressed by the RO, aside from a duty to assist letter of January 2009 which appears to attempt to include this condition with the service connected knee disabilities on appeal.  As such this matter is not properly before the Board and is referred to the RO for appropriate action.  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his April 2011 substantive appeal addressing his increased rating claims for his knee disorders of post operative medial menisectomy with instability and osteoarthritis, the Veteran indicated that he desired a Board hearing at the RO (Travel Board hearing).  Likewise, his earlier substantive appeal of July 2006, addressing his service connection claim for a lumbar strain, also contained a request for a Travel Board hearing.  In this particular request, he speculated he would be available after December 2006.  Thereafter, he became incarcerated, and no hearings were scheduled.  His representative filed a Motion to Remand for Travel Board Hearing in April 2012.  

Additionally, as discussed in the introduction above, there is a timely appeal of a denial of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23.  The November 2009 Form 9 perfecting this appeal also contained a request for a Travel Board hearing for this issue.  
Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board video-conference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board video-conference hearing is warranted. 

However, presently, it appears that the Veteran continues to be incarcerated, and as such, scheduling him for a hearing and VA examination may be problematic.  As recently as November 2011, the Veteran advised the RO that he was still incarcerated.  However in correspondences dated in February and March 2012, his representative used a different address from that used by the Veteran in his November 2011 correspondence, when he indicated that he was incarcerated.  Thus, it will be necessary to clarify whether the Veteran remains incarcerated prior to taking any further action.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 19  (1995). 

In a similar situation, the Board notes that VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2011).  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the United States Court of Appeals for Veterans Claims (Court) remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the agency or original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-based providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011). 

The Board notes that the above cases address VA's duty to assist in the context of an incarcerated veteran's request for a VA examination in prison.  However, these same principles apply to the Veteran's request for a hearing.  As previously noted, 38 C.F.R. § 20.700(a) (2011) provides that an appellant is entitled to a hearing if one is requested.  The Board notes that when a veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1MR, Part I, ch.4, § -1(i)-(j) (2011).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

To ensure that due process requirements are met, the RO should give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated.  

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claims in this appeal.  

(a) If the Veteran is not incarcerated, he should be scheduled for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  

(b) If the Veteran is still incarcerated, RO action should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility of accommodating his request for a Travel Board hearing, to include alternate methods (including via video-conference hearing at the facility, should such technology be available, or via personal appearance by his representative on his behalf, should the facility be otherwise unable to accommodate his hearing request).  

If feasible, the RO should make arrangements to schedule the Veteran (or alternately his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures, and available accommodations at the Facility.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and/or his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



